Opinion issued March 11, 2021




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00462-CV
                           ———————————
                      MARGO S. ATTAWAY, Appellant
                                       V.
                          SANDRA ROSBY, Appellee


                   On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 99956-CV


                         MEMORANDUM OPINION

      Appellant, Margo S. Attaway, has filed an agreed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                 PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.




                                        2